DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of group II (treatment of dry eye) in the reply filed on 12 Sept, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims Status
Claims 1-9 and 11-17 are pending.

Drawings
The drawings are objected to because some of the figures rely on color, but the drawings are black and white.  Figs 1-3, as drawn, require color to differentiate the different columns and to match them with the appropriate group.  However, all drawings are scanned in as black and white, unless applicants have petitioned for color drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, from which claim 15 depends, requires treatment or prevention of dry eye syndrome.  Claim 15 requires that the dry eyes be due to inadequate production or excessive evaporation.  However, this is every possibility – insufficient moisture either because of not enough produced or too much lost.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nie et al (US 20090298758).

Applicants are claiming a method of treating or preventing dry eye syndrome comprising administering Gly-Tβ4.

Nie et al discuss Tβ4 derivatives (title), including  Gly- Tβ4 (abstract).  Note that this sequence is identical with applicant’s SEQ ID 1 (compare SEQ ID 1 of the instant claims with paragraph 52 of Nie et al).  This derivative has higher activity than the native sequence (paragraph 6).  An eyedrop formulation, with 50-500 µg/mL concentration is mentioned (paragraph 19).  Note that the claims allow for preventing, which is interpreted as prophylactic use (i.e., subject does not currently have dry eye syndrome).  An example is given where rats with an ocular chemical burn were treated once (paragraph 149).
Nie et al discusses administering Gly Tβ4 to a patient. This will necessarily be preventive of dry eye syndrome, anticipating claims 9, 12, 15, and 16.  Note that the claims do not limit the patient population to that in need of treatment for dry eye syndrome, so this also reads on treatment of such disorders.
Nie et al discusses administering the formulation once to a patient, anticipating claim 11.
Nie et al discusses formulations with a concentration range that overlaps with the one claimed by applicants, anticipating claim 13.
Nie et al discusses eye drop formulations, anticipating claim 14.
This is the exact same formulation used in the exact same way as claimed by applicants, so it will inherently have the same effect.  Thus, this reference anticipates claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baranwal et al (Med. J. Armed Forces India (2015) 71 p290-292) in view of Nie et al (US 20090298758).

Baranwal et al discuss a case study of corneal perforation in dry eye syndrome (title).  Dry eye syndrome is often complicated by corneal ulceration, particularly in patients with Sjorgren’s syndrome (p291, 2nd column, 1st paragraph).  Treatment was with antibiotics, cyclosoporine eye drops, and surgical remediation (p291, 1st column, 1st paragraph).
The difference between this reference and the instant claims is that this reference does not discuss using Gly- Tβ4. 
Nie et al discuss Tβ4 derivatives (title), including  Gly- Tβ4 (abstract).  Note that this sequence is identical with applicant’s SEQ ID 1 (compare SEQ ID 1 of the instant claims with paragraph 52 of Nie et al).  This derivative has higher activity than the native sequence (paragraph 6).  Among the uses for these formulations is treating corneal lesions (paragraph 29).  An eyedrop formulation, with 50-500 µg/mL concentration is mentioned (paragraph 19).  An example is given where rats with an ocular chemical burn were treated once (paragraph 149).
	Therefore, it would be obvious to include the eye drops of Nie et al to treat the corneal lesions described by Baranwal et al, as Nie et al states that this is one of the utilities of the invention.  As Nie et al have an example of successfully treating a corneal lesion, an artisan in this field would use these eyedrops with a reasonable expectation of success.
	Baranwal et al discuss patients with corneal lesions due to dry eye syndrome, which Nie et al states can be treated with Gly- Tβ4.  Thus, the references render obvious claims 9, 12, and 15.
	Nie et al discuss a single application, and formulations with concentrations that overlap with that claimed by applicants, rendering obvious claims 11 and 13.  Alternatively, optimizing the dose and dose schedule is considered standard and customary in the art – every drug must have a dose and dose schedule to be used.  Thus, absent secondary considerations, this is not considered a patentable distinction.
	Nie et al discusses eye drop formulations, rendering obvious claim 14.
	Baranwal et al state that corneal ulcers are common in patients with dry eyes and Sjogren syndrome, rendering obvious claim 16.
	This is the same formulation used in the same patient population, so will necessarily have the same effects.  Thus, the combination of references renders obvious claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658